DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 15 July 2022.
Claims 1-20 are currently pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“the plurality of users associated with at least one issuer” in Claim 1 should be “wherein the plurality of users are associated with at least one issuer” to maintain consistency with independent Claims 10 and 18.
Appropriate correction is required.

Claim Interpretation
Examiner notes the phrase “…for preventing the money laundering financial transaction.” present in Claims 8, 17 and 19 represent an intended use or purpose of the alert notification and/or providing step and as a result may be afforded no patentable weight.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites two methods and a system for detecting potential money laundering financial transactions. These are processes and a machine which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 10 and 18:
Claims 1, 10 and 18:
“receiving, …, data elements associated with financial activities of a plurality of users, the data elements comprising transaction data associated with the plurality of users, the plurality of users associated with at least one issuer;”
“identifying, …, a plurality of graph features based in part on the data elements;”
“providing, by the server system, an alert notification to the at least one issuer associated with the money laundering financial transaction based at least on a step of the predicting.”
Claims 1 and 10:
“creating,…, a temporal knowledge graph based in part on the plurality of graph features, the temporal knowledge graph representing a computer-based graph representation of the plurality of users as nodes and relations among the nodes as edges;”
“encoding,…, the temporal knowledge graph into a graph embedding vector using a graph embedding model;”
“predicting,…, an occurrence of a money laundering financial transaction by applying an unsupervised machine learning algorithm over the graph embedding vector;”
Claim 18:
“generating,…, a temporal knowledge graph based in part on the plurality of graph features, the temporal knowledge graph representing a computer-based graph representation of the plurality of users as nodes and relations among the nodes as edges;”
“encoding,…, the temporal knowledge graph into a graph embedding vector using a graph embedding model, the graph embedding model representing a combination of node embedding, edge embedding and subtree graph embedding algorithms;”
“predicting,…, an occurrence of a money laundering financial transaction by applying a long short term memory (LSTM) network algorithm over the graph embedding vector;”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describes Fundamental Economic Principles or Practices but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, “by a server system”, “a communication interface”, “a memory comprising executable instructions”,   or “a processor communicably coupled to the communication interface, the processor configured to execute the executable instructions…” nothing in the claims’ elements precludes the steps from practically describing Fundamental Economic Principles or Practices. For example, but for the recited computer language, the limitations in the context of this claim describes mitigating risk. Mitigating risk is described when analyzing data for money laundering predictions, predicting an occurrence of money laundering, and providing an alert based on said prediction. If a claim limitations, under their broadest reasonable interpretation, describes Fundamental Economic Principles or Practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 4, 6-8, 13, 15-17 and 19 are directed to the following:
Claim(s) 4 and 13:
“wherein the graph embedding model represents a combination of node embedding, edge embedding and subtree graph embedding algorithms, and wherein encoding the temporal knowledge graph into the graph embedding vector comprises:…computing,…, a first vector representation associated with each node of the temporal knowledge graph based at least on the node embedding algorithm;”
“wherein the graph embedding model represents a combination of node embedding, edge embedding and subtree graph embedding algorithms, and wherein encoding the temporal knowledge graph into the graph embedding vector comprises:…computing,…, computing, by the server system, a second vector representation associated with each edge of the temporal knowledge graph based at least on the edge embedding algorithm;”
“wherein the graph embedding model represents a combination of node embedding, edge embedding and subtree graph embedding algorithms, and wherein encoding the temporal knowledge graph into the graph embedding vector comprises:…computing,…, computing, by the server system, a third vector representation associated with each sub-graph of the temporal knowledge graph based at least on the subtree graph embedding algorithm;”
“wherein the graph embedding model represents a combination of node embedding, edge embedding and subtree graph embedding algorithms, and wherein encoding the temporal knowledge graph into the graph embedding vector comprises:… aggregating,…, the first, second, and third vector representations to generate the graph embedding vector.”
Claim(s) 6 and 15:
“performing,…, clustering of a set of related nodes of the temporal knowledge graph in a cluster of a set of clusters;”
“flagging,…, a cluster from the set of clusters with a likelihood of occurring a money laundering financial transaction based in part on a behavior edge clustering algorithm.”
Claim(s) 7 and 16:
“determining,…, a time-based probability of next edge formation within the flagged cluster by applying the unsupervised machine learning algorithm;”
“determining,…, a time-based probability of next edge formation outside the flagged cluster;”
“determining,…, whether a time-based probability of next edge formation leading to a source node is greater than a predetermined threshold value or not.”
Claim(s) 8 and 17:
“…in response to determining that the time-based probability of the next edge formation leading to the source node is greater than the predetermined threshold value, providing, by the server system, the alert notification to the at least one issuer for preventing the money laundering financial transaction.”
Claim 19:
“computing,…, a time-based probability of next edge formation leading to a source node;”
“determining,…, whether the time-based probability of the next edge formation leading to the source node is greater than a predetermined threshold value or not;”
“in response to the determining that the time-based probability of the next edge formation leading to the source node is greater than the predetermined threshold value, provide the alert notification to the at least one issuer for preventing the money laundering financial transaction.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to Certain Methods of Organizing Human Activity which include Fundamental Economic Principles or Practices such as mitigating risk. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 2-3 and 11-12 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 2 and 11:
“…wherein the data elements further comprise user profile data, social behavioral data associated with the plurality of users who are engaged in the financial activities, and fraud and chargeback data.”
Claim(s) 3 and 12:
“…wherein the plurality of graph features comprises location data associated with the financial activities, population density data, historical fraud data, transaction velocity data, and transaction history.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claims 1 and 18:
“…by a server system…”
Claim 10:
“A server system”
“a communication interface;”
“a memory comprising executable instructions;”
“a processor communicably coupled to the communication interface, the processor configured to execute the executable instructions to cause the server system to…”
The computer components (server system, communication interface, memory, and a processor executing executable instructions) are recited at a high level of generality (i.e. as a generic server, generic communication interface and generic processor executing instructions) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
Dependent claim(s)  contain the following additional elements:
Claim(s) 5 and 14:
“updating,…, the graph embedding vector based at least on real- time addition or subtraction of nodes and edges in the temporal knowledge graph.”
Claim(s) 9 and 20:
“generating, by the server system, a suspicious activity report (SAR) file, the SAR file comprising a cluster fraud score, a node fraud score, and a prediction probability associated with a next transaction being the money laundering financial transaction.”
These elements are recited at a high level of generality (i.e., as simply updating and simply generating a report) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are disclosed in applicant’s specification. The server system is described as (See at least paragraph [00125] of the specification): “The disclosed method with reference to FIG. 6, or one or more operations of the server system 200 may be implemented using software including computer-executable instructions stored on one or more computer- readable media (e.g., non-transitory computer-readable media, such as one or more optical media discs, volatile memory components (e.g., DRAM or SRAM), or nonvolatile memory or storage components (e.g., hard drives or solid-state nonvolatile memory components, such as Flash memory components) and executed on a computer (e.g., any suitable computer, such as a laptop computer, net book, Web book, tablet computing device, smart phone, or other mobile computing device)”. The processor is described as (See at least paragraph [00115] of the specification): “The illustrated user device 800 includes a controller or a processor 802 (e.g., a signal processor, microprocessor, ASIC, or other control and processing logic circuitry) for performing such tasks as signal coding, data processing, image processing, input/output processing, power control, and/or other functions.” The communication interface is described as (See at least paragraph [0035] of the specification): “Various entities in the system 100 may connect to the network 110 in accordance with various wired and wireless communication protocols, such as Transmission Control Protocol and Internet Protocol (TCP/IP), User Datagram Protocol (UDP), 2nd Generation (2G), 3rd Generation (3G), 4th Generation (4G), 5th   Generation (5G) communication protocols, Long Term Evolution (LTE) communication protocols, or any combination thereof.” The memory is described as (See at least paragraph [00127] of the specification): “In some embodiments, the computer programs may be stored and provided to a computer using any type of non-transitory computer readable media.” Therefore by applicant’s own admission these components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for updating various data) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for updating various data and generating various report data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-6, 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 2019/0311367 A1 hereinafter Reddy) in view of Han et al. (US 10,438,297 B2 hereinafter Han).

Claim 1
A computer-implemented method for detecting potential money laundering financial transactions, the computer-implemented method comprising:
receiving, by a server system, data elements associated with financial activities of a plurality of users, the data elements comprising transaction data associated with the plurality of users, the plurality of users associated with at least one issuer; (Reddy discloses receiving financial activity data of multiple participants. See at least paragraph [0008]. Reddy discloses transaction data may include transactions with credit cards (i.e. associated with at least one issuer). See at least paragraph [0007].)
identifying, by the server system, a plurality of graph features based in part on the data elements; (Reddy discloses converting the data set to a genome. See at least paragraph [0008].)
creating, by the server system, a temporal knowledge graph based in part on the plurality of graph features, the temporal knowledge graph representing a computer-based graph representation of the plurality of users as nodes and relations among the nodes as edges; (Reddy discloses creating a temporal knowledge graph based on the graph features including representing users as nodes and relations among the nodes as edges. See at least paragraphs [0046], [0065] and Fig. 8.)
encoding, by the server system, the temporal knowledge graph into a graph embedding vector using a graph embedding model; (Reddy discloses encoding the knowledge graph using graph embedding vectors. See at least paragraph [0070]. Examiner notes this necessarily requires a graph embedding model.)
predicting, by the server system, an occurrence of a money laundering financial transaction by applying an unsupervised machine learning algorithm over the graph embedding vector; and (Reddy discloses detecting and predicting money laundering activities using machine learning techniques applied to the graph vectors. See at least paragraphs [0042] and [0077])
providing, by the server system, an alert notification to the at least one issuer associated with the money laundering financial transaction based at least on a step of the predicting. (Reddy discloses generating alerts to indicate money laundering activities. See at least paragraph [0071]. Reddy discloses sending reports of the detected activity to the associated financial institution (examiner notes this includes issuers since credit cards are analyzed). See at least paragraph [0108].)

Although Reddy does disclose applying supervised machine learning to detect money laundering activities, they might not explicitly disclose applying unsupervised machine learning. Han teaches that unsupervised machine learning may be used to detect money laundering activity. See at least column 19, lines 28-39.
It would be obvious to one of ordinary skill in the art before the effective filing date to use unsupervised machine learning to analyze the data of Reddy because Han additionally teaches the motivation that these machine learning techniques may analyze the nodes and edges of a graph data structures to identify a trend. See at least column 18, lines 4-15.
Also, using unsupervised learning on a graph structure as taught by Han in the system of Reddy is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5
The computer-implemented method of claim 1, further comprising:
updating, by the server system, the graph embedding vector based at least on real-time addition or subtraction of nodes and edges in the temporal knowledge graph. (Reddy discloses updating the genome based on data collected in real-time. See at least paragraphs [0007] and [0046].)

	
Claim 6
The computer-implemented method of claim 1, further comprising:
performing, by the server system, clustering of a set of related nodes of the temporal knowledge graph in a cluster of a set of clusters; and (Reddy discloses clustering of related nodes. See at least paragraph [0029].)
flagging, by the server system, a cluster from the set of clusters with a likelihood of occurring a money laundering financial transaction based in part on a behavior edge clustering algorithm. (Reddy discloses red flagging similar  transactions (i.e. clustered based on a behavior edge clustering algorithm) and/or customer attributes. See at least paragraphs [0087] and [0097]-[0099]. Reddy discloses these activities relate to money laundering. See at least paragraph [0028].)

Claim 10
A server system, comprising: (Reddy discloses embodying their invention utilizing a server system. See at least paragraph [0057].)
a communication interface; (Reddy discloses a communication interface. See at least paragraph [0059].)
a memory comprising executable instructions; and (Reddy discloses memory comprising executable instructions. See at least paragraph [0059].)
a processor communicably coupled to the communication interface, the processor configured to execute the executable instructions to cause the server system to at least: (Reddy discloses a processor communicably coupled to the communication interface and configured to execute the executable instructions on the server system. See at least paragraphs [0057] and [0059].)
The remainder of Claim 10 is substantially similar to Claim 1 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.

Claim 15
Claim 15 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.


Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 2019/0311367 A1 hereinafter Reddy) in view of Han et al. (US 10,438,297 B2 hereinafter Han) further in view of Subramanian et al.(US 2015/0269578 A1 hereinafter Subramanaian).


Claim 2
The computer-implemented method of claim 1, wherein the data elements further comprise user profile data, social behavioral data associated with the plurality of users who are engaged in the financial activities, and fraud and chargeback data. (Reddy discloses data including social media profiles (i.e. social behavioral data). Reddy discloses data including fraud data. See at least paragraph [0055]. See the combination with Subramanian for use of chargeback data.)

	Although Reddy does disclose utilizing various data elements including fraud data, they might not explicitly disclose utilizing chargeback data. Subramanian teaches that financial risk data may include history of performing chargebacks against merchant nodes. See at least paragraph [0060].
	It would be obvious to one of ordinary skill in the art before the effective filing date to use chargeback data as taught by Subramanian in the system of Reddy because Subramanian additionally teaches the motivation that these chargeback data may identify credit/debit finance issuer nodes that have common characteristics that may be used to generate a risk score. See at least paragraphs [0054] and [0060].
	Also, utilizing chargeback data in a risk determination as taught by Subramanian to determine risk of fraud in the system of Reddy is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11
Claim 11 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 2019/0311367 A1 hereinafter Reddy) in view of Han et al. (US 10,438,297 B2 hereinafter Han) further in view of Subramanian et al.(US 2015/0269578 A1 hereinafter Subramanian) further in view of Magi et al. (US 9,842,334 B1 hereinafter Magi).

Claim 3
The computer-implemented method of claim 2, wherein the plurality of graph features comprises location data associated with the financial activities, population density data, historical fraud data, transaction velocity data, and transaction history. (Reddy discloses graph features comprising location data, historical fraud data, transaction velocity data, and transaction history. See at least paragraph [0055]. See the combination with Magi below for usage of population density data.)

	Although Reddy does disclose various historical and location based graph feature data they might not explicitly disclose said data comprising population density data. Magi teaches that risk scores may be generated utilizing population density data of a given area. See at least column 7, lines 14-36.
	It would be obvious to one of ordinary skill in the art before the effective filing date to utilize population density data in the graph features of Reddy because Magi additionally teaches the motivation that geographical areas may not be congruent and have different values of area based on population density. See at least column 7, lines 14-36.
	Also, utilizing population density data in a risk determination as taught by Magi to determine risk of fraud in the system of Reddy is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
Claim 12 is substantially similar to Claim 3 and is therefore rejected using similar reasoning.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 2019/0311367 A1 hereinafter Reddy) in view of Han et al. (US 10,438,297 B2 hereinafter Han) further in view of Wang et al. (US 2021/0209604 A1 hereinafter Wang).

Claim 9
The computer-implemented method of claim 1, further comprising generating, by the server system, a suspicious activity report (SAR) file, the SAR file comprising a cluster fraud score, a node fraud score, and a prediction probability associated with a next transaction being the money laundering financial transaction. (Reddy discloses presented data genome including node scores. See at least paragraph [0065]. Reddy discloses an aggregated risk score indicative of an extent the new transaction is suspicious (i.e. prediction probability associated with a next transaction being the money laundering). See at least paragraph [0118] and [0120]. See the combination with Wang for reporting a cluster fraud score.)

	Although Reddy does disclose reporting various scores, they might not explicitly report a cluster fraud score. Wang teaches generating a cluster score and outputting said score on a suspicious activity report. See at least paragraph [0173].
	It would be obvious to one of ordinary skill in the art before the effective filing date to include a cluster fraud score as taught by Wang into the reports of Reddy because Wang additionally teaches the motivation that these scores may be used to determine the likelihood of suspicious group activity and money laundering. See at least paragraph [0173].
	Also, reporting a cluster score as taught by Wang within the reports of Reddy is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2021/0256355 A1) discloses utilization of a long short-term memory network algorithm to predict future edges.
Saperstein et al. (US 9,898,509 B2) discloses reporting money laundering activity to issuers.
Gu et al. (US 2021/0158358 A1) discloses storage solutions for knowledge graphs.
Cao (CN 110400219 A) discloses graph based prediction of incoming transactions as fraudulent.
LV et al. (CN 11340509 A) discloses identifying false transactions utilizing sub-graphs in a knowledge graph.
Molloy et el. (JP 2017091516 A) discloses predicting the probability that an edge will exist between two account vertices.
Irofti et al. (“Quick survey of graph-based fraud detection methods”) discloses fraud detection utilizing knowledge graphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM HILMANTEL/Examiner, Art Unit 3691